McOLELLAN, C. J.
According to the undisputed evidence, Mrs. Oldham laid possession of the land in controversy from and after the death of her first husband, Carter Oldham, the ancestor of plaintiffs, and up to and beyond the time of her marriage to Wiley Bussell, under her right of quarantine -as the widow of said Carter; the premises constituting, in part at least, the residence of the family at the'time of the latter’s death. It is equally free from. controversy that Wiley Bus-sell, the grantor -of the defendant, never received any conveyance of this land, and that neither he nor the defendant had or has any title thereto unless his occupancy of the premises was of that sort which ripens into title upon the lapse of ten years under the doctrine of adverse possession. This it could not be as against these plaintiffs under the facts in this case, because it is in no way shown that they, the heirs at law of Carter Oklham, ever had any affirmative, notice that Bussell claimed the land as his own and assumed to occupy it as in his own right, or that his possession was of such hostile and notorious a character, so openly exclusive of the right of possession of his wife, the former Mrs. Carter Oldham, as to afford a basis for imputing to them knowledge of his adverse possession. There was no attempt to prove that they had actual notice of any such possession by Bussell. The proceedings in the probate court by the administrator of Carter Oldham to have the estate declared insolvent and this land sold to pay debts, wherein there was a declaration of insolvency, and an order for the sale of the land under which it was sold, the sale reported and confirmed, but no conveyance ever executed, were under statutes then of force res inter alios acta as to the heirs, and afforded no implica*312tion of notice to them.—McGuire v. Shelby, 20 Ala. 456, 459, 460; State Bank v. Ellis, 30 Ala., 478. The acts deposed to by Russell as giving an openly hostile and adverse character to his possession, sufficient, it is insisted, to carry notice to the heirs, were of a character entirely consistent with the continued possession of his wife under her right of quarantine as the relict of Carter Oldham, and had no legitimate tendency to charge the plaintiffs with knowledge that the premises were no longer held permissively under and in subordination to their title. On the case made by the evidence without conflict, so long as Mrs. Russell lived, the occupation of the premises by her husband and herself is referable to her right of quarantine, and her possession, and his also, is to he held to have been taken and continued permissively in recognition of the title of the heirs and not adversely to that title.—Inge v. Murphy, 14 Ala. 289; Shelton v. Carrol, 16 Ala. 148; McLeod v. Bishop, 110 Ala. 640; Foy v. Wellborn, 112 Ala. 160.
The trial court properly gave the general charge for plaintiffs, and the judgment is affirmed.
Affirmed.